DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 6 October 2021.
Claims 2-10, 12-18 and 21-24 are currently pending.  In the Amendment filed 6 October 2021, claim 21 is amended.  As a result of the Amendment filed 6 October 2021, claims 2-10, 12-18 and 21-24 (renumbered as 1-20) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The rejections of claims 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn as necessitated by amendment to claim 21.


Allowable Subject Matter
Claims 2-10, 12-18 and 21-24 are allowed.

The closest prior art of record, Hannuksela fails to explicitly disclose all claimed limitations of the independent claims.  Hannuksela teaches 
•    accessing an audiovisual composition [media content] comprising a target video segment and a source video segment [first segment] (see [0037], lines 1-3 – The probabilistic tag application may create any number of segments from the media content);
•    identifying a first descriptive keyword [first keyword] for the source video segment [first segment] based on content associated with the source video segment (see [0044]; [0045], lines 1-4; and [0046] – The probabilistic tag application associates a first keyword with the first segment. The association between the first keyword and the first segment may be based upon content analysis on the first media content item);
•    calculating a primary relevance score [first probability value] for the first descriptive keyword [first keyword] relative to the source video segment [first segment] (see [0057] and Fig 3, step 305 – The probabilistic tag application 107a assigns to the first keyword a first probability value indicating relevance of the first keyword to the first segment);
•    in response to presence of the target video segment and the source video segment in the audiovisual composition (see [0066] and [0072]):
o identifying the first descriptive keyword for the source video segment as a first associative keyword for the target video segment [second segment] (see [0066] and [0072]); and 

■    a temporal position of the source video segment in the audiovisual composition (see [0026]; [0058]; and [0066]);
■    a temporal position of the target video segment in the audiovisual composition (see [0026]; [0058]; and [0066]); and
■    the primary relevance score for the first descriptive keyword relative to the source video segment (see [0026]; [0058]; and [0066]);
•    accessing a textual query comprising the first associative keyword (see [0049] and [0059] – The user may enter one or more keywords that characterize the search);
•    generating a first query result based on the textual query (see [0051] – Matching the combination of keywords given in the search query to those of the probabilistic tags of the media content items matching the other limitations of the search query), the first query result comprising:
o the source video segment based on the primary relevance score (see [0051], lines 10-13 and [0059] – The search result should contain segments of the media items whose probabilistic tags at least partially match the keywords of the search query.); and 

•    at a native composition application, rendering a representation of the first query result (see [0035]; [0055]; and [0059]).
	However, Hannuksela fails to explicitly teach the claimed concept of the graph structure exactly as claimed in the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167